This is a negligence case. The suit was brought by Mrs. *Page 724 
Ida C. McNab and her husband against the United Railways and Electric Company of Baltimore City to recover damages for an injury sustained by Mrs. McNab. The injury was caused by a car of the Railway Company colliding with a vehicle driven by Mrs. McNab; and it occurred at a point where a public thoroughfare intersects and crosses the tracks of the appellee's railway in Baltimore County. The case was taken from the jury by the trial Court on the ground that the plaintiff had by her own negligence, directly contributed to the injury which happened to her; and in obedience to the Court's instruction a verdict was rendered in favor of the company. From a judgment entered thereon the pending appeal was taken, and the single question is, was the Court below right in withdrawing the case from the jury?
The position taken by the appellee in this Court as well as in the Court below concedes that the railway company's employees were guilty of negligence; and the contention is and was that there can be no recovery because Mrs. McNab by her own negligence contributed to the infliction of the injury which befell her. Contributory negligence is simply negligence, and is, like primary negligence, relative and not absolute, and being relative it is dependent on the peculiar circumstances of each particular case. There are many acts which would not be negligent when done under some conditions, though the same acts if done under different conditions might be highly negligent. And this is equally true of contributory negligence. So, ultimately, in every case of this character it becomes necessary to view the entire surroundings to determine whether either primary or contributory negligence has been established.
Woodlawn avenue in Baltimore County intersects at right angles the Frederick turnpike road. The turnpike road runs east and west and Woodlawn avenue, which is sixty feet wide, runs north and south. The tracks of the Electric Railway Company are laid along the north side of the turnpike road. Cars going eastwardly, that is, towards Baltimore City, run on the south track, or the track farthest away from the *Page 725 
northern margin of the turnpike road. The regulations of the company require that a gong shall be sounded by the motorman upon approaching this crossing. On the afternoon of July the twenty-ninth, eighteen hundred and ninety-nine, about two-thirty, Mrs. McNab in company with another lady was driving in an open phaeton along the centre of Woodlawn avenue southwardly towards the Frederick turnpike road and, therefore, towards the car tracks. These tracks are built like the tracks of a steam railway. The rail is a T rail spiked to cross-ties and the road-bed is ballasted with broken stone. The construction out in the open country, where this accident happened, is altogether different from that upon the city streets where flat rails are used and where no cross-ties are visible. The rate of speed at which the cars run in the country is from twenty to twenty-five miles an hour, whilst that permitted in the city is very much less. The danger of collision with a car is far more imminent when crossing these tracks in the country than it is when driving over or along street railway tracks in a city; and this is so because of the difference in the speed of the cars and in the construction of the road-bed. As Mrs. McNab approached the tracks her horse was in a trot. She slowed down, but did not come to a stop. She looked to see if a car was approaching from Baltimore — that would be a car going westwardly on the north track, or the track nearest to her. Seeing no car on that track and hearing no gong sounded she drove forward and when her horse got in the space between the north and south set of tracks, she saw a car approaching at a high rate of speed on the south track, going towards Baltimore and not more than forty feet distant from her. The horse she was driving was perfectly gentle and accustomed to cars. The place the plaintiff was in when she saw the approaching car was a place of safety so far as any danger from that car was concerned. Instead of stopping or backing the horse or turning its head aside so as to let the car pass entirely clear of the horse, she gave the horse a stroke with the whip that she carried and attempted to cross the south *Page 726 
track in advance of the car then rapidly moving towards her on that same track. The horse got across but the car struck the rear wheels of the carriage and threw both occupants out upon the turnpike road, considerably bruising and hurting Mrs. McNab. Upon cross-examination Mrs. McNab was asked whether the mare she was driving was afraid of the cars; and she answered "not at all, and she is not afraid yet." She was also asked, "You knew the cars could pass her without her being afraid;" and her reply was, "yes, sir." The following question was then put to her: "Then there was nothing as far as the mare's nervousness was concerned, which would prevent you pulling her back and letting the car pass in front?" And her answer was: "Nothing at all, only I never back if I can go forward." It is perfectly obvious from the plaintiff's own testimony that when she saw the approaching car she was in a place of safety; that by staying for a moment where she then was she would not have incurred any risk of injury either from the car or from the frightening of her horse; that there was no reason whatever for her not stopping or not remaining in that place of safety, other than her indisposition to back if she could go forward; and that she deliberately went forward in the face of an imminent and apparent danger because she thought she could get across the south track before the car running on that track reached the point at which she was crossing. This was sheer recklessness. No matter how negligent the company's servants may have been in failing to give signals or warnings of the approach of the car to the crossing, Mrs. McNab, after she saw the danger of leaving a place of safety and of attempting to cross directly in front of the rapidly moving car, was, when she drove forward, equally guilty of negligence which immediately contributed to the infliction of the injury which she sustained; and that contributory negligence is a bar to a recovery on her part. Philada.  B.C.R. Co. v. Holden,93 Md. 417; State, use of Dyrenfurth v. B.  O.R.R. Co.,73 Md. 374; P.W.  B.R. Co. v. Hogeland, 66 Md. 149.
But it has been suggested that however this might be had *Page 727 
the collision occurred at the intersection of a steam railroad track and a public highway, it cannot be the law of this case because the injury was inflicted by an electric railway car; and the cases of W. Md. R.R. Co. v. Kehoe, 83 Md. 435; Cooke v.Balto. Trac. Co., 80 Md. 551; Lake Roland Co. v. McKewen,80 Md. 593, have been cited to sustain this supposed distinction. It is not because of a difference in the motive power employed upon a steam and an electric railway, but because of other circumstances that acts which would be regarded as acts of contributory negligence in the one instance would not be so treated in the other. It is far more dangerous to attempt to cross in advance of a car moving at a high rate of speed, whether propelled by steam or electricity, than to make a like attempt when the car is moving along the streets of a city at a very moderate rate of speed. The difference in the method of the construction of the tracks in the country from that in the city; the very marked difference in the speed attained in the one locality from that tolerated in the other; the adaptation of city streets to the uses of pedestrians and vehicles of all kinds as well as to the cars, are all circumstances, wholly apart from what the motive power propelling the cars may be, which must be considered in determining whether a given act is or is not an act of contributory negligence. Thus to drive across a street car track at the intersection of two streets in a city where the rails are flat and offer no resistance, might not be an act of contributory negligence even though an approaching car going at the rate of six miles an hour but required to stop or slow up on the near side of the intersected street, were but forty feet distant; but to make the same attempt in the country where T rails themselves interpose obstructions and where the car is running at the same high rate of speed which cars propelled by steam attain, would be just as clearly an act of contributory negligence as it would be were the car being moved by steam power instead of by electricity. A car making six miles an hour can be slowed or stopped much more promptly than when making twenty-five miles an hour, and this circumstance *Page 728 
is of considerable importance in determining whether an attempt to cross in front of it is an act of contributory negligence. It is the relation which the act done bears to the final result in the light of all the attendant circumstances that determines whether the act so done is or is not one of negligence or of contributory negligence. We do not deem it necessary to quote adjudged cases, much less to go outside of our own reports to cite decisions, on this question of contributory negligence. Upon the most obvious principles the conduct of Mrs. McNab, as testified to by herself, shows such a clear case of contributory negligence that there is no room to dispute its existence if the accident had happened at a steam railroad crossing. The conditions as to construction, location and speed and the danger incident to crossing the tracks being precisely the same in this instance as they would have been had the motive power been steam, the legal principles defining contributory negligence cannot be different merely because the motive power was electricity. The cases cited above distinguish between a street railway in acity and a steam railway in the country; but they do not justify the pushing of that distinction to the extent of holding that there is such a difference between an electric railway inthe country and a steam railway as to change what would be contributory negligence as respects the latter into non-contributory negligence or due care as respects the former.
There is nothing in the suggestion that even though Mrs. McNab was herself guilty of negligence, the company's servants were blamable because they made no effort to avoid the consequences of her negligence. And there is nothing in the suggestion because the last act of negligence was committed by Mrs. McNab. The doctrine here invoked presupposes that the company's employees knew or by the use of due care could have known, the peril in which the injured party had by her own negligence placed herself; and that they either knew or could have known of that peril in time to avert the injury. W. Md. R.R. Co. v. Kehoe,83 Md. 424. When the motorman saw — and we may presume that he did see, because he *Page 729 
could have seen — that Mrs. McNab was in a place of safety, he was under no obligation to assume that she would deliberately leave that place and drive into the jaws of danger. As said by this Court in Neubeur's case: "But it was not the duty of those in charge of the train to anticipate the conduct of the plaintiff, and because they saw him approach the crossing to conclude that he would attempt to cross in advance of the train. On the contrary, they were, or would have been, fully justified in supposing that he would not venture to cross until after the passage of the train." Md. Cent. R.R. Co. v. Neubeur,62 Md. 401. There is not the faintest gleam of evidence to show that the motorman could have stopped the car or checked its speed so as to avoid the collision after Mrs. McNab drove upon the track on which the car was moving. The doctrine is only applicable when the company's negligence in not avoiding the consequences of the plaintiff's negligence is the last negligent act. It can never be invoked when the plaintiff's own act is the final negligent act.
As we find no error in the instruction given to the jury, the judgment must be affirmed with costs, and it is so ordered.
Judgment affirmed with costs.
(Decided March 6th, 1902.)